Citation Nr: 0905810	
Decision Date: 02/18/09    Archive Date: 02/24/09

DOCKET NO.  05-17 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Houston, Texas


THE ISSUE

Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151, for right eye disability 
resulting from VA surgeries in February 1998 and August 1998.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel
INTRODUCTION

The Veteran served on active duty from April 1955 to November 
1962.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs (VA), Regional Office (RO) 
in Houston, Texas. 

In May 2008, the Veteran appeared at the Houston RO and 
testified at a videoconference hearing before the 
undersigned, sitting in Washington, D.C.  A transcript of the 
hearing has been associated with the claims folder.  

In August 2008, the Board requested a medical opinion from 
the Veterans Health Administration (VHA) in accordance with 
38 C.F.R. § 20.901(a) (2008).  The requested opinion was 
provided and has been associated with the Veteran's VA claims 
folder.  In December 2008, a copy of this opinion was sent to 
the Veteran and his representative.  See 38 C.F.R. 
§ 20.903(a) (2008).  This case is now ready for further 
appellate review.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a) (2) (West 2002).  


FINDING OF FACT

The Veteran did not suffer additional right eye disability 
that was proximately due to carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of VA in performing surgical procedures in 
February 1998 and August 1998, or as the result of an event 
that was not reasonably foreseeable.  




CONCLUSION OF LAW

The criteria for compensation under the provisions of 38 
U.S.C.A. § 1151, for right eye disability resulting from VA 
surgeries performed in February 1998 and August 1998 have not 
been met.  38 U.S.C.A. §§ 1151, 5103, 5103A, 5107(b) (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.361 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.159, 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; and to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a statement of the case 
(SOC )or supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006); Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006).  

The U.S. Court of Appeals for the Federal Circuit has held 
that any error in a VCAA notice should be presumed 
prejudicial.  VA bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).   

In this case, VA satisfied its duty to notify by means of 
letters dated in February 2003 and July 2003 from the RO to 
the Veteran which were issued prior to the RO decision in 
September 2003.  Those letters informed the Veteran of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.  
Accordingly, the requirements the Court set out in Pelegrini 
have been satisfied.  

The Board finds that the content of the above-noted letters 
provided to the Veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was provided an opportunity at 
that time to submit additional evidence.  Subsequently, the 
February 2005 SOC and February 2007 SSOC were issued which 
provided the Veteran with an additional 60 days to submit 
additional evidence.  Thus, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
Veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  It 
also appears that all obtainable evidence identified by the 
Veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that the Veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notice.  

Despite initial inadequate notice provided to the Veteran on 
the disability rating or effective date elements of his 
claims, the Board finds no prejudice to the Veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the Veteran has been prejudiced thereby).  The Boards 
no prejudice to the Veteran in proceeding with the issuance 
of a final decision because any timing error was cured by the 
readjudication of the claim in the December 2007 supplemental 
statement of the case.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  To whatever extent the decision in Dingess 
v. Nicholson, 19 Vet. App. 473, 484 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as effective date, as the 
preponderance of the evidence is against the claim, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  

Accordingly, the Board finds that VA has satisfied its duty 
to assist the Veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertinent to his claim 
under the VCAA.  Therefore, no useful purpose would be served 
in remanding this matter for yet more development.  Such a 
remand would result in unnecessarily imposing additional 
burdens on VA, with no additional benefit flowing to the 
Veteran.  The Court of Appeals for Veterans Claims has held 
that such remands are to be avoided.  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  

Given the ample communications regarding the evidence 
necessary to establish entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for right eye disability, 
given that the Veteran has offered testimony at a hearing 
before the Board, and given that he has been provided all the 
criteria necessary for establishing compensation under 38 
U.S.C.A. § 1151, the Board finds that there has been 
fundamental fairness in the processing of this appeal.  


II.  Factual background

The Veteran's claim for compensation benefits under the 
provisions of 38 U.S.C.A. § 1151 was received in January 
2003.  Submitted in support of the Veteran's claim were 
treatment reports from the eye clinic dated from February 
1997 to January 2001.  These records show treatment primarily 
for a left eye disorder.  During a clinical visit in March 
1997, it was noted that the Veteran had a stroke 
approximately 6 years previously; he reported seeing a "dark 
spot" centrally which did not move and a "shaded area" 
across the left eye.  Visual acuity in the right eye was 
20/25.  On November 26, 1997, it was noted that the Veteran 
had visually significant cataracts in both eyes.  

The medical records indicate that the Veteran was admitted to 
a VA hospital on February 2, 1998 with a diagnosis of 
cataract in the right eye.  After informed consent was 
verified, the veteran was brought to the operating room where 
he underwent corneotemporal cataract extraction and 
intraocular lens placement of the right eye.  During the 
course of the surgery, a small hole was seen in the posterior 
capsule; however, no vitreous was seen coming into the 
anterior chamber.  Helon was blown into the hole to push back 
any vitreous that may be present; at that point, the hole was 
enlarged slightly.  Prior to the surgery, on January 22, 
1998, the Veteran signed a consent form, which listed the 
possible complications of the cataract extraction, including: 
partial or total loss of vision, need for further surgery, 
bleeding, pain, infection, ptosis, retinal detachment, and 
increased pressure (glaucoma).  A treatment note, dated 
February 2, 1998, reported visual acuity of 20/200, vitreous 
to wound.  On February 10, 1998, visual acuity in the right 
eye was 20/200; he had two strands of vitreous to wound.  On 
February 18, 1998, it was noted that vision improved to 20/40 
without correction.  On February 26, 1998, visual acuity in 
the right eye was 20/50 without correction; no cystoid 
macular edema was noted.  In April 1998, visual acuity in the 
right eye was 20/25; the assessment was visual acuity 
improved.  

On August 7, 1998, the Veteran was readmitted to a VA 
hospital with a diagnosis of cataract in the right eye.  
After informed consent was verified, the veteran was brought 
to the operating room where he underwent cataract extraction 
and intraocular lens placement of the right eye.  During the 
course of the surgery, a small hole was seen in the posterior 
capsule; however, no vitreous was seen coming into the 
anterior chamber.  Helon was blown into the hole to push back 
any vitreous that may be present; at that point, the hole was 
enlarged slightly.  

The veteran was next seen on November 30, 1998 with 
complaints of blurred vision with distorted vision in the 
right eye; best corrected visual acuity was 20/25+.  No 
afferent pupilary defect.  Vitreous in anterior chamber was 
present, but not to wound.  On March 1, 1999, visual acuity 
was 20/20.  The impression was posterior capsule opacity with 
vitreous in anterior chamber.  When seen in April 1999, the 
Veteran reported an occasional large floater in the right eye 
which blocked his vision.  The impression was YAG posterior 
capsule opacity with vitreous in anterior chamber.  In April 
2000, the veteran complained of seeing floaters in the right 
eye; visual acuity was 20/20 in both eyes.  The assessment 
was pseudophakia in both eyes.  A similar diagnosis was 
reported in January 2001.  

The Veteran was afforded a VA examination in January 2006.  
At that time, he reported having a hole in the right eye due 
to surgery at a VA facility; he also stated that he had 
visual impairment due to the hole in the right eye.  
Following an evaluation of the right eye, the examiner 
reported a diagnosis of pseudophakia in both eyes with best 
corrected visual acuity of 20/80-2 in the right eye, 
secondary glaucoma in the right eye, which was likely a 
result of the cataract surgery.  In an addendum to the above 
examination, dated in November 2007, the VA examiner stated 
that the Veteran's residuals of cataract surgery, diagnosed 
as right eye glaucoma and vitreous loss, were considered to 
be ordinary risks of the cataract surgery treatment provided 
by VA.  

At his personal hearing in May 2008, the Veteran indicated 
that he went to VA for the surgery because he was having 
difficulty seeing; he described his eyes as being smoky at 
that time.  The Veteran stated that VA determined that the 
lens in his right eye needed to be removed and replaced.  The 
Veteran testified that he was told that, after the surgical 
procedures, he would see just as well as he did when he was 
16 years old.  The Veteran related that the same procedure 
worked well with a different doctor on the left eye; however, 
ever since the surgery on his right eye, the eye had 
deteriorated.  The Veteran stated that everything was blurry; 
he also stated that the right eye was almost useless at 
night.  The Veteran indicated that the right eye felt as if a 
foreign object was present.  The Veteran reported that, 
before the surgery, he recalled the surgeon being in a hurry; 
he specifically recalled hearing the surgeon say "let's get 
him in the operating room and get this over with."  The 
Veteran also reported that during the course of the surgery, 
he heard the surgeon say "uh-oh! I got a hole of the 
posterior capsule; I hope it doesn't cause any damage.  The 
Veteran maintained that the doctor was negligent by making 
the hole in his eye, and leaving a piece of the old lens in 
his right eye.  The Veteran indicated that he was currently 
having problems with floaters, which appear as human hair.  

As noted previously, in August 2008 the Board obtained a VHA 
medical opinion.  Following a review of the Veteran's claims 
folder, a VA ophthalmologist explained that the Veteran had 
floaters after cataract surgery which could happen with or 
without rupture of the posterior capsule.  The physician 
noted that the veteran had best corrected visual acuity of 
20/20 for many years after the cataract surgery; he stated 
that this eliminates the possibility of cystoid macular edema 
after cataract surgery (Irvine-Gass syndrome), causing 
decreased vision in 2006.  The examiner observed that there 
was no evidence of glaucoma in the medical records.  The 
physician expressed the opinion that the right eye disability 
was not a result of carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
part of the VA medical professionals in performing the 
cataract surgeries in 1998.  


III.  Legal Analysis

The law provides that compensation may be paid for a 
qualifying additional disability or qualifying death, not the 
result of the Veteran's willful misconduct, caused by 
hospital care, medical or surgical treatment, or examination 
furnished the  Veteran when the proximate cause of the 
disability or death was: (A) carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of 
fault on the part of VA in furnishing the hospital care, 
medical or surgical treatment, or examination; or (B) an 
event not recently foreseeable.  38 U.S.C.A. § 1151.  

VA regulations codifying the requirements for claims 
requesting benefits under 38 U.S.C.A. § 1151 (a) filed on or 
after October 1, 1997, became effective September 2, 2004.  
69 Fed. Reg. 46,426 (2004).  A review of the record reveals 
that the Veteran's claim for compensation benefits was 
received in January 2003.  

The regulations provide that benefits under 38 U.S.C.A. 
§ 1151(a) for claims received by VA on or after October 1, 
1997, as in this case, for additional disability or death due 
to hospital care, medical or surgical treatment, examination, 
training and rehabilitation services, or compensated work 
therapy program, require actual causation not the result of 
continuance or natural progress of a disease or injury for 
which the care, treatment, or examination was furnished, 
unless VA's failure to timely diagnose and properly treat the 
disease or injury proximately caused the continuance or 
natural progress.  The additional disability or death must 
not have been due to the Veteran's failure to follow medical 
instructions.  38 C.F.R. § 3.361 (2008).  

It must be shown that the hospital care, medical or surgical 
treatment, or examination caused the Veteran's additional 
disability or death, and that (i) VA failed to exercise the 
degree of care that would be expected of a reasonable health-
care provider or that (ii) VA furnished the hospital care, 
medical or surgical treatment, or examination without the 
Veteran's or, in appropriate cases, the Veteran's 
representative's informed consent.  To establish the 
proximate cause of an additional disability or death, it must 
be shown that there was carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on VA's part in furnishing hospital care, medical or surgical 
treatment, or examination that caused the additional 
disability.  Whether the proximate cause of a Veteran's 
additional disability or death was an event not recently 
foreseeable is in each claim to be determined based on what a 
reasonable health-care provider would have foreseen.  The 
event need not be completely unforeseeable or unimaginable 
but must be one that a reasonable health-care provider would 
not have considered to be an ordinary risk of the treatment 
provided.  In determining whether an event was reasonably 
foreseeable, VA will consider whether the risk of that event 
was the type of risk that a reasonable health-care provider 
would have disclosed in connection with the informed consent 
procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d) 
(2008).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.  

The Veteran has claimed entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for right eye disability, 
which he claims resulted from surgeries performed by VA for 
cataract extraction in the right eye.  

Upon careful consideration of the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the Veteran's claim.

With regard to additional disability as a residual of right 
eye surgery, as set forth above, VA law and regulation 
require that the evidence show that such additional 
disability is the result of VA hospital care, medical or 
surgical treatment and that the proximate cause of the 
additional disability must be either carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA in furnishing the 
hospital care, medical or surgical treatment, or examination; 
or an event not reasonably foreseeable.  

In this regard, the Veteran's VA surgical and postoperative 
records were reviewed by a VA examiner in January 2006.  The 
examiner concluded that the veteran had pseudophakia in both 
eyes with best corrected visual acuity of 20/80-2 in the 
right eye, secondary glaucoma in the right eye, which was 
likely a result of the cataract surgery.  However, in an 
addendum to the above examination, dated in November 2007, 
the VA examiner stated that the Veteran's right eye glaucoma 
and vitreous loss were considered to be ordinary risks of the 
cataract surgery treatment provided by VA.  

Moreover, in the VHA opinion obtained by the Board in 
November 2008, the ophthalmologist observed that the Veteran 
had floaters after the cataract surgery, which can happen 
with or without rupture of the posterior capsule.  He noted 
that the Veteran had best corrected visual acuity of 20/20 
for many years after the cataract surgery, which eliminates 
the possibility of cystic macular edema after cataract 
surgery, causing decreased vision in 2006.  He further noted 
that there was no evidence of glaucoma in the medical record.  
The ophthalmologist concluded that the right eye disability 
was not a result of carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
part of the VA medical professionals in performing the 
cataract surgeries in 1998.  Accordingly, the probative 
medical evidence reveals that there was no careless, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing VA 
medical care.  

Additionally, there is no evidence indicating that the 
complications experienced by the Veteran following the 
cataract surgery resulted from an event which was not 
reasonably foreseeable.  As noted above, in November 2007, 
the examiner specifically stated that right eye glaucoma and 
vitreous loss were ordinary risks of cataract surgery; 
consequently, the surgical complications experienced by the 
Veteran were reasonably foreseeable consequences of the 
surgery and such risks were addressed in the preoperative 
informed consent.  The record indicates that the risks were 
ones that the health care provider disclosed.  Consequently, 
the requirements are not met for compensation under 38 
U.S.C.A. § 1151 for a right eye disability claimed as due to 
VA surgeries in February 1998 and August 1998.  

The Board further notes that the record contains a consent 
form signed by the Veteran in February 1998, which advised 
him of the risks and complications associated with the 
cataract extraction; the signed consent form indicates that 
the Veteran understood the nature of the proposed procedure, 
attendant risks involved, and expected results of removal of 
cataract lens with placement of intraocular lens implant of 
the right eye.  

Although the veteran may sincerely feel that he has a right 
eye disability due to VA surgeries in February 1998 and 
August 1998 for removal of cataracts, he does not have the 
medical expertise to provide such an assessment.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494- 95 (1992) (lay 
persons are not competent to offer evidence that requires 
medical knowledge).  The veteran is competent to state that 
he had problems with his vision.  Lay statements may serve to 
support claims by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of 
disability subject to lay observation.  38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  However, the issue in 
this case is a complex matter which requires specialized 
training for a determination as to causation, standard of 
care, foreseeability, etc., and it is therefore not 
susceptible of resolution by lay opinions.  In contrast, the 
Board finds the VHA opinion to be probative evidence because 
it was based on a comprehensive review of the record by a 
qualified physician.  See Prejean v. West, 13 Vet. App. 444, 
448-9 (2000).  

Thus, the probative competent medical evidence establishes 
that VA was not careless or negligent, that VA lacked proper 
skill or made an error in judgment, or that there was similar 
instance of fault on the part of VA; or that the Veteran has 
a right eye disability due to an event not reasonably 
foreseeable.  Accordingly, the Board concludes that the 
criteria for entitlement to compensation under 38 U.S.C.A. 
§ 1151 for a right eye disability claimed to be caused by 
surgical treatment provided by the VA, are not met.  38 
U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (2008).   In 
reaching this decision, the Board has considered the doctrine 
of doubt, however, as the preponderance of the evidence is 
against the Veteran's claim, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Compensation pursuant to the provisions of 38 U.S.C.A. § 1151 
for right eye disability resulting from VA surgeries in 
February 1998 and August 1998 is denied.  





____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


